[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT                     FILED
                         ________________________         U.S. COURT OF APPEALS
                                                            ELEVENTH CIRCUIT
                                                               November 15, 2007
                               No. 07-12220                  THOMAS K. KAHN
                           Non-Argument Calendar                 CLERK
                         ________________________

                    D. C. Docket No. 06-00020-CR-CDL-4

UNITED STATES OF AMERICA,


                                                                 Plaintiff-Appellee,

                                    versus

SHEILA TOLBERT,

                                                           Defendant-Appellant.


                         ________________________

                  Appeal from the United States District Court
                      for the Middle District of Georgia
                       _________________________

                             (November 15, 2007)

Before ANDERSON, DUBINA and HULL, Circuit Judges.

PER CURIAM:

     Cynthia Maisano, appointed counsel for Sheila Tolbert, has filed a motion to
withdraw on appeal, supported by a brief prepared pursuant to Anders v.

California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Because

independent examination of the entire record confirms counsel’s representation

that there are no issues of arguable merit for an appeal, the motion to withdraw is

GRANTED and Tolbert’s revocation of supervised release and sentence are

AFFIRMED.




                                          2